DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 2 May 2022, the specification, claims, and drawings were amended. Based on these amendments, the objections to the drawings, specification, and claims and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Allowable Subject Matter
Claims 1-7, 9-13, and 15-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites that the semi-finished product comprises reinforcement fibers, a running direction of the reinforcement fibers is detected by the detection device, and the semi-finished product is sorted out when the detection device detects that gaps between the reinforcement fibers are larger than a predetermined threshold.
Neither U.S. Patent Application Publication No. 2016/0325509 (“Prebil”) nor Austrian Patent Application Publication No. AT 514721 (“Zwicklhuber”) discloses sorting out semi-finished products when a detection device detects that gaps between reinforcement fibers in the semi-finished products are larger than a predetermined threshold. The remaining prior art also fails to disclose or suggest such a feature, although it is known in the art to sort out defective products. See the rejection of claims 7 and 23 under 35 U.S.C. 103 in the office action dated 31 January 2022.
Claims 2-7, 9-12, and 16 are allowed based upon their dependency from claim 1. Claim 18 is allowed based upon its incorporation of claim 1.
Claim 13 recites that the detection device comprises an optical measuring system and 20an illumination device, where a spectral distribution of emitted electromagnetic radiation is adapted to an absorption spectrum of the semi-finished product in such a way that a contrast ratio of images captured by the optical measuring system is optimized.
Neither Prebil nor Zwicklhuber discloses adapting a spectral distribution of emitted electromagnetic radiation to an absorption spectrum of a semi-finished product in such a way that a contrast ratio of images captured by an optical measuring system is optimized. The remaining prior art fails to disclose or suggest such a feature, although it is known in the art to use an illumination device in combination with a camera. See paragraph 19 of U.S. Patent Application Publication No. 2006/0219609 (“Canepa”), for example.
Claim 15 recites that, during the detection of the at least one part of the outline, the semi-finished product is pressed against a transparent detection surface. It is known in the art to press a semi-finished product against a surface during detection of at least one part of an outline of the semi-finished product. See the rejection of claim 15 under 35 U.S.C. 103 in the office action dated 31 January 2022. However, the tabletop of Prebil used in this rejection is not transparent, as claimed, and there is nothing in the prior art to suggest making it transparent.
Claim 17 is allowed based upon its dependency from claim 15.
Similar to claim 1, claim 19 recites that the semi-finished product comprises reinforcement fibers, the detection device is configured to detect a running direction of the reinforcement fibers and gaps between the reinforcement fibers, and the controlling or regulating unit is configured to output a signal to the placing device to sort out the semi-finished product when the detection device detects that the gaps between the reinforcement fibers are larger than a predetermined threshold.
As discussed above, neither Prebil nor Zwicklhuber discloses sorting out semi-finished products when a detection device detects that gaps between reinforcement fibers in the semi-finished products are larger than a predetermined threshold, and the remaining prior art also fails to disclose or suggest such a feature.
Claims 20-26 are allowed based upon their dependency from claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726